Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered November 7, 2001, convicting him of attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims regarding the prosecutor’s alleged misconduct during his cross-examination of the defendant and his summation are largely unpreserved for appellate review (see CPL 470.05 [2]; People v Medina, 53 NY2d 951 [1981]; People v Scotti, 220 AD2d 543 [1995]; People v Rosario, 195 AD2d 577 [1993]). In any event, the trial court sustained the defense counsel’s objections to those comments that were improper, and gave curative instructions, which were not objected to. Altman, J.P, Florio, Luciano and Rivera, JJ., concur.